Exhibit 10.10 Essendant Inc. Executive Severance Plan 1.Severance Plan for Executives The Essendant Inc. Executive Severance Plan as set forth herein (the “Plan”) is an amendment and restatement of the United Stationers Inc. Executive Severance Plan (the “Prior Plan”), intended to provide certain eligible employees of Essendant Inc., a Delaware corporation (hereinafter, together with its successors, referred to as “Holding”), Essendant Co., an Illinois corporation (hereinafter, together with its successors, referred to as the “Company”), and Essendant Management Services LLC, an Illinois limited liability company (hereinafter, together with its successors, referred to as “EMS”) (with Holding, the Company, EMS and their respective subsidiaries and affiliates, including the entity employing the Eligible Employee, and any successors thereto, hereinafter referred to as the “Companies”) severance benefits in the event of such employee’s Eligible Termination or Eligible Change of Control Termination under the terms and conditions set forth in the Plan. The Plan is intended to cover all Eligible Employees regardless of jurisdiction, but shall be subject to local laws and regulations and thereby tailored in its application, as required.
